Exhibit 23-a CONSENT OF EXPERT I consent to the reference to me under the headings “Item 1. Business – Environmental Matters” and “Item 3. Legal Proceedings” in the Annual Report on Form 10-K of ArvinMeritor, Inc. (“ArvinMeritor”) for the fiscal year ended September 30, 2010, and to the incorporation by reference of such reference into the following Registration Statements of ArvinMeritor: Form Registration No. Purpose S-8 333-164333 2010 Long-Term Incentive Plan S-3 333-163233 Registration of common stock, preferred stock, warrants and guarantees of debt securities S-8 333-141186 2007 Long-Term Incentive Plan S-3 333-143615 Registration of convertible notes, guarantees and common stock S-3 333-134409 Registration of convertible notes, guarantees and common stock S-8 333-107913 ArvinMeritor, Inc. Savings Plan S-8 333-123103 ArvinMeritor, Inc. Hourly Employees Savings Plan S-3 333-58760 Registration of debt securities S-8 333-49610 1997 Long-Term Incentives Plan S-3 333-43118 ArvinMeritor, Inc. 1988 Stock Benefit Plan S-3 333-43116 ArvinMeritor, Inc. 1998 Stock Benefit Plan S-3 333-43112 ArvinMeritor, Inc. Employee Stock Benefit Plan S-8 333-42012 Employee Stock Benefit Plan, 1988 Stock Benefit Plan and 1998 Employee Stock Benefit Plan /s/ Vernon G. Baker, II Vernon G. Baker, II Senior Vice President and General Counsel of ArvinMeritor, Inc. Date: November 22, 2010
